Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, claim 1 recites “steplessly adjust a spacing”.  It is unclear what is meant by “steplessly”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 8, 10, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schiessl (DE2641127), which shows all of the claimed limitations.  Schiessl shows: 
1. A portable grill device 10 (fig. 1,4), comprising: a. at least one substantially vertical, flat heat source 12, b. at least one support 28 for food to be grilled that is arranged in front of the heat source, c. at least one drive unit 18 for rotating the at least one support for food to be grilled about a substantially vertical axis of rotation, d. a power supply 52 for supplying the drive unit with the power required for the operation thereof, e. at least one adjustment 58 unit which is designed to steplessly adjust a spacing between the at least one heat source and the at least one support for food to be grilled during operation of the grill device, f. the at least one support for food to be grilled is supported by at least one supporting frame 36 comprising a plurality of contact surfaces for placement of a plurality of supports for food to be grilled that are arranged vertically one above the other and so as to be concentric with respect to the vertical axis of rotation (fig. 1,4), and g. wherein the supporting frame comprises at least three support rods each having a number of the contact surfaces (fig. 5).
3. The portable grill device according to claim 1, wherein: a. the support rods are vertically oriented and/or arranged so as to be equidistant from the vertical axis of rotation and/or b. the contact surfaces are designed as projections and/or depressions that face the vertical axis of rotation (fig. 1,4,5).
4. The portable grill device according to claim 1, wherein the support rods are connected, at an upper and/or a lower end, by means of at least one connection element, wherein at least one connection element is formed so as to be annular or discoid (fig. 1,4,5).
7. The portable grill device according to claim 1, wherein the at least one support for food to be grilled, a supporting frame and/or a retaining element of the grill device is fixed, detachably, to a shaft that is oriented so as to be substantially vertical and that is operatively connected to the at least one drive unit, wherein the shaft is guided and mounted, in a portion of the shaft below the support for food to be grilled, in a guiding and bearing unit, in at least two vertically mutually spaced ball bearings (fig. 3).
8. The portable grill device according to claim 1, wherein the at least one drive unit a. is arranged under the at least one support for food to be grilled, and/or b. is designed to cause the at least one support for food to be grilled to rotate at an adjustable speed and/or in a manner having an adjustable speed profile (54,56).
10. The portable grill device according to claim 1, wherein the adjustment unit a. supports a support for food to be grilled, wherein the adjustment unit also supports the at least one drive unit and/or the power supply; b. is designed such that the vertical orientation of the axis of rotation of the support for food to be grilled is maintained in the event of a change in the spacing between the heat source and the support for food to be grilled; c. comprises a support which is displaceable on a rail system, by roller bearings; d. comprises at least one stop which specifies a minimum spacing between the at least one heat source and the at least one support for food to be grilled; e. comprises at least one arresting element for arresting the adjustment unit, and/or f. comprises an adjustment drive for motorized driving of the adjustment unit (fig. 1-5).
12. The portable grill device according to claim 1, wherein the portable grill device comprises a housing which surrounds the at least one drive unit, the power supply and/or the regulation unit at least in part, and comprises at least one operating element and/or display element that is designed for setting and/or displaying the operating state at least of the at least one heat source, the at least one drive unit, the power supply, the adjustment unit and/or the regulation unit (1,4,5).
14. A grill device according to claim 1, wherein the portable grill device a. is designed so as to be open; b. can be folded or dismantled without the use of tools, and/or c. comprises at least one carrying handle that is thermally decoupled, by insulator, from the heat source that is mechanically connected thereto (fig. 1).
15. The grill device according to claim 1, wherein at least one, height-adjustable, stand 32 for setting up the grill device (fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schiessl (DE2641127), which discloses substantially all of the claimed limitations.  
Schiessl teaches the invention as described above but fails to explicitly teach the rechargeable battery configuration (claims 2 and 9), gas burner configuration (claim 5), camera and wireless communication (claim 11), and detachable light, clock, timer and thermometer (claim 13).
Official Notice is given that the above mentioned are old and well known in the art.  Such an arrangement has the clear and obvious benefit of providing for user convenience.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above mentioned limitations into the invention disclosed by Schiessl, so as to provide for user convenience.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schiessl (DE2641127) in view of Ahlers (DE8603414)., which discloses substantially all of the claimed limitations.  
Schiessl discloses substantially all of the claimed limitations as described above but fails to explicitly teach the L-shaped retaining element. 
Ahlers, in the same or related field of endeavor, teaches that it is known in the art to provide an L-shaped retaining element (3rd figure).  
Such an arrangement inherently provides for greater stability.  
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the L-shaped retaining element as taught by Ahlers into the invention disclosed by Schiessl, so as to provide for greater stability.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

July 15, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762